ON MOTION FOR CERTIFICATION OF QUESTION AS ONE OF GREAT PUBLIC IMPORTANCE

WARNER, J.
We grant the state’s motion for certification of the following question of great public importance. We certify the following question:
DOES A RESTRAINING ORDER ENJOINING A DEFENDANT FROM ENTERING A STRUCTURE WITHDRAW THE CONSENT ENJOYED BY MEMBERS OF THE GENERAL PUBLIC FROM ENTRY INTO THE STRUCTURE, THEREBY PREVENTING THE DEFENDANT FROM RAISING THE OPEN TO THE PUBLIC DEFENSE RECOGNIZED IN MILLER V. STATE, 733 So.2d 955 (Fla.1998).
Although appellee argues that this court should not certify because this case does not involve a common or recurring question, we disagree. With the increase of domestic violence injunctions over the past several years, this same factual situation has the capability of being repeated often. Because of this, we conclude that it is a question of great public importance.
STEVENSON, and HAZOURI, JJ., concur.